Citation Nr: 0013231	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This appeal arises from a June 1995, decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
regional office (RO), which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability.

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the case in order to seek additional records and 
afford the veteran a VA examination to determine whether any 
current back disability was related to service.

In a decision dated in September 1998, the Board determined 
that new and material evidence had been submitted and 
remanded the claim for efforts to obtain additional treatment 
records.  The RO undertook the development, requested in the 
Board's remand and has returned the case to the Board for 
further consideration.



FINDINGS OF FACT

A low back disorder was not demonstrated until many years 
after service and is not related to active service.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well-Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board's previous decision that the veteran had submitted 
new and material evidence under the pre-Hodge standard for 
such a finding, was essentially a determination that the 
claim was well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The record in this case contains competent evidence in 
support of each of the three Caluza elements of a well-
grounded claim.  There are current diagnoses of a low back 
disorder in the form of private and VA medical records 
showing findings of disc disease in the lumbar spine and 
abnormal lordosis.  There is also competent medical evidence 
of an inservice injury, in the form of records showing that 
the veteran underwent surgery for removal of the coccyx.  
There is competent evidence linking the coccyx surgery to the 
current back disability.  This evidence is in the form of VA 
treatment records, which contain the opinion that the 
veteran's current back disabilities could be due to the 
coccyx surgery.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim.

Duty to Assist

Once a claim is found to be well grounded VA has a duty to 
assist a claimant with the development of that claim.  38 
U.S.C.A. § 5107(a); see Morton v. West, 12 Vet App 477 
(1999), 

The veteran has asserted that he should be afforded an 
additional VA examination of the low back.  Neither the 
veteran nor his representative have presented a reason why 
such an examination is necessary.  The veteran was afforded a 
VA examination in May 1997, pursuant to the Board's previous 
remand instructions.  The veteran has not submitted evidence 
that would rebut the examiner's opinion, or otherwise pointed 
to any deficiency in the examination.  The Board does not 
find that the duty to assist the veteran with the development 
of his claim requires that he be afforded another VA 
examination.  The Board further notes that all reported 
treatment records have been sought, or submitted by the 
veteran.  Accordingly, the Board finds that VA has met its 
duty to assist the veteran with the development of his claim.

Adjudication on the Merits

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The veteran contends that his current back disability is the 
result of surgery performed to remove the coccyx during 
service.  The evidence in support of the veteran's claim 
includes service medical records showing that he underwent 
surgery for removal of the coccyx, due to what was diagnosed 
as a congenital deformity.  Other evidence in support of his 
claim includes the veteran's testimony and contentions that 
he has had ongoing back pain since the surgery.  

In addition, there is a VA outpatient treatment record dated 
in November 1979, in which it was opined that the veteran's 
low back pain might be related to old coccyx surgery, and a 
January 1995, VA outpatient treatment record reporting that 
the veteran had coccyx removal "several years ago" with 
radicular pain.

The veteran has also submitted articles from veteran's 
publications, which merely discuss VA case law as well as 
laws and regulations.  This evidence does not tend to prove 
or disprove his case.  The clinical records received since 
the Board's last remand also do not tend to prove or disprove 
his case, since the merely show ongoing treatment for lumbar 
disc disease and conditions not currently at issue, but do 
not provide evidence that any current low back disability is 
or is not related to service.  Similarly a VA outpatient 
treatment record dated in December 1994, contains a notation 
that the veteran reported a history of low back pain since 
removal of the coccyx in the 1940's, but contains the 
conclusion that an opinion as to the etiology of that pain 
could not be expressed.

A VA outpatient treatment record dated in February 1995, 
notes the veteran's complaints of coccygeal pain, which could 
be attributed to osteoporosis or arthritis.  However, 
subsequent diagnostic studies have not shown osteoporosis or 
arthritis.  Thus, these records are of little probative 
value.

The evidence against the veteran's claim includes the fact 
that the service medical records do not show any findings 
referable to a back disability following the coccyx surgery, 
and was able to complete his tour of service.  Additionally, 
the veteran concedes that he did not receive treatment for a 
low back disability until sometime in 1955, nearly a decade 
after service.  The first documented treatment for a low back 
disability did not occur until 1974, when it was reported 
that his symptoms were of recent onset.

Further, on the VA examination in May 1997, the examiner 
reviewed the entire record and concluded that the veteran's 
current low back disabilities were unrelated to the coccyx 
surgery in service.  The examiner provided reasons for this 
opinion--namely that the coccyx was anatomically unrelated to 
the lumbar discs.  

The medical opinions in support of the veteran's claim are 
equivocal and there is no indication that they were the 
product of a review of the veteran's claims folder.  There is 
some suggestion that these opinions may be based on an 
inaccurate history.  The 1979 outpatient treatment record 
reports that the veteran's coccyx surgery had taken place 
several years earlier, while the record shows that the 
surgery occurred decades earlier.  Likewise the January 1995 
record implies that the coccyx surgery had been associated 
with radiculopathy, but the contemporary record shows no such 
association.  While the veteran is competent to report a 
continuity of back symptomatology, he has been inconsistent 
in some of his reported history.  For instance, in his 
original claim for benefits in July 1974, he reported no 
post-service treatment for a back disability prior to 
February 1974, while he has subsequently reported that his 
initial post-service treatment occurred in 1955.  In any 
event the documented history of his current low back 
disability, does not support his assertions of a continuity 
of symptomatology or of a relationship between the current 
disability and service.  

Further, the only, medical professional to examine the 
veteran's entire record and express an opinion, concluded 
unequivocally that there was no relationship between the 
veteran's current low back disabilities and the coccyx 
removal in service.  The reasoned and informed opinion of the 
VA examiner in May 1997, together with the actual recorded 
history of the veteran's disability outweigh the equivocal 
opinions based on a history related by the veteran.  For 
these reasons the Board concludes that the weight of the 
evidence is against the veteran's claim for service 
connection, and that the claim is accordingly denied.


ORDER

Service connection for a low back disorder is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

